Exhibit

 

CONVERTIBLE LOAN AGREEMENT

 

THIS CONVERTIBLE LOAN AGREEMENT is made and entered into as of the 10 day of
October 2016, by and between EZTD Inc. (formerly known as Win Global Markets
Inc.) a Delaware corporation having an address at 6 Yehezkel Koifman Street,
Tel-Aviv, Israel (the "Company" or the "Borrower"), and FINANDREA S.P.A a
company organized under the laws of Italy, having an address at Via della Rocca
no.24/bis, 10123 Torino, Italy (the "Lender"), (each of Borrower and Lender
shall also be referred to herein as a "Party", and collectively, the "Parties").

 

W I T N E S S E T H :

 

WHEREAS, at the request of the Borrower, the Lender has agreed to make available
to the Borrower, and the Borrower desires to receive from the Lender, a loan in
the aggregate principal amount of EUR 1,000,000, convertible into shares of
Common Stock of the Borrower, subject to and in accordance with the terms and
conditions set forth in this Agreement;

 

WHEREAS, the Parties wish to set forth and memorialize their mutual rights and
obligations with respect to the loan, as set forth herein.

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Parties hereby agree as follows:

 

1. Definitions and Interpretation

 

1.1.         The preamble to this Agreement forms an integral and a binding part
of this Agreement.

 

1.2.         The titles and subtitles used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement. All references in this Agreement to sections, paragraphs and exhibits
shall, unless otherwise provided, refer to sections and paragraphs hereof and
exhibits attached hereto.

 

1.3.         In addition to the terms defined elsewhere in this Agreement, for
all purposes of this Agreement the following terms shall have the meanings given
to them in this Section 1.3:

 

1.3.1.       "Agreement" means this Agreement, including all annexes, exhibits,
appendices and schedules hereto as the same may hereafter be amended, modified
or supplemented from time to time.

 

1.3.2.       "Business Day" means the day on which commercial banks in London,
U.K. are open to the public.

 

1.3.3.       "Conversion Date" means 29th of December 2016.

 

 1 

 

 

1.3.4.       "Conversion Shares" means 160,045 shares of Common Stock, par value
$0.03 per share, of the Company, subject to the requirements of Section 3.1.2
below.

 

1.3.5.       "Event of Default" means an event or circumstance specified as such
in Section 6 (Default) herein provided that in each case an Event of Default
shall occur only after the expiration of any applicable cure period as set forth
in Section 6 (Default) (if any) and the Default is continuing.

 

1.3.6.       "Governmental Authority" means any governmental, legislative,
regulatory or administrative body, agency or authority, any court of judicial
authority, any arbitrator or any public, regulatory authority, whether
international, national, state, municipal or local.

 

1.3.7.       "Law" means any statute, law, regulation, treaty, rule, official
directive or guideline of any Governmental Authority, or any interpretation of
any of the foregoing by any Governmental Authority.

 

2. Loan Terms

 

2.1.         Grant of Loan

 

2.1.1.      Subject to the terms and conditions hereof and within three (3)
Business Days following the date hereof (the "Closing"), the Lender shall grant
the Company a loan in the principal amount of EUR 1,000,000 (One Million Euro),
(the "Loan" or "Loan Amount").

 

2.1.2.      The Loan Amount shall be wired to the Borrower by bank wire transfer
to a bank account the details of which shall be provided to the Lender at the
Closing.

 

2.2.         Interest. The Loan Amount shall bear interest at an annual rate of
8% (eight percent) (calculated on the basis of the actual number of days elapsed
and a 360 (three hundred and sixty) day year). The Interest shall be due and
payable on each Repayment Date.

 

2.3.         Repayment. The Company shall repay the Loan Amount and all then
accrued and unpaid interest in two installments, by no later than the dates
specified below:

 

EUR 500,000 (Five Hundred Thousand Euro) on the 29th of December 2016

EUR 500,000 (Five Hundred Thousand Euro) on the 31st of March 2017

 

(the "Repayment Dates" and each a “Repayment Date”), subject to the Company's
right to prepay the Loan in accordance with Section 2.5 herein.

 

2.4.         Payments. All payments to be made by the Company to the Lender in
connection with the Loan, including any repayment, prepayment, payment of
Interest, fees and all other amounts required to be paid to the Lender under
this Agreement, together with VAT (to the extent applicable), shall be made in
EUR by bank transfer to an account designated in writing by the Lender.

 

2.5.         Prepayment. The Borrower shall have the right to prepay the Loan
Amount including any accrued and unpaid interest, in full or in part, at any
point prior to the last Repayment Date.

 



 2 

 

 

2.6.         Observer Status. The Lender shall have the right to participate, in
person or remotely via conference call, as a non-voting observer in every board
meeting that the Borrower will hold between the Closing and such date as the
Borrower’s shares of common stock are listed on NASDAQ, and to receive
information and materials provided to the Board of Directors in connection
therewith provided, however, that the Board of Directors of the Borrower (the
"Board") shall have the right to exclude such Borrower or its representatives
from any meetings of the Board or from receiving any information and materials
(or the relevant portions thereof) to the extent that the Board or the Company’s
legal counsel determines that such exclusion is necessary or desirable to avoid
a potential or perceived conflict of interest or to protect attorney-client
privilege. Notice of the time, date and place of all board meetings shall be
given to the Lender by e-mail with written confirmation of receipt at least 96
hours in advance of any such meetings.

 

3. Conversion and Lender's Rights

 

  3.1. Repayment Conversion.

 

3.1.1.       Upon: (i) the Conversion Date or any time thereafter, or (ii) the
occurrence of an Event of Default, and at any time thereafter as long as such
Event of Default is continuing, the Lender shall have the right (but not the
obligation), by written notice to the Borrower (the "Conversion Notice"), to
convert all or part of the principal amount of the Loan outstanding at such
time, including any accrued and unpaid interest into the Conversion Shares or a
pro rata portion thereof in case of partial conversion (the "Repayment
Conversion").

 

3.1.2.       The Repayment Conversion shall occur upon the delivery of the
Conversion Notice, whereupon the Conversion Shares or pro rata portion thereof,
as applicable, shall be validly issued in the name of the Lender, fully-paid,
free and clear of any liens, encumbrances, claims or third party rights of any
kind.

 

3.1.3.       Upon the issuance in the name of the Lender of the Conversion
Shares or a pro rata portion thereof, as applicable, under the Repayment
Conversion hereunder: (i) the Company shall be deemed to have discharged any and
all obligations or a pro rata portion thereof, as applicable, with respect to
the principal amount of the Loan, (ii) the Interest accrued and unpaid prior to
the Repayment Conversion shall be paid by the Company to Lender upon such
Conversion of Shares date, and (iii) the Lender shall not be entitled to further
Interest or to any other payment hereunder as of the date of the Repayment
Conversion, except as set forth herein.

 

3.1.4.       In connection with any conversion of all or part of the principal
amount of the Loan outstanding into Conversion Shares under this Agreement, such
amount of the Loan to be converted (the “Conversion Amount”) shall be
convertible into that number of Conversion Shares that is equal to the
Conversion Amount divided by US $7.00.

 



 3 

 

 

4. Representations and Warranties of the Company

 

4.1.         The Company is duly organized and validly existing under the laws
of its jurisdiction of incorporation, and has the full power and authority to
consummate the transactions contemplated hereunder.

 

4.2.         The consummation of the transactions contemplated hereunder and the
performance of this Agreement by the Company do not violate the provisions of
its corporate documents, or any applicable Law, and will not result in any
breach of, or constitute a default under, any agreement or instrument to which
it is a party or under which it is bound.

 

4.3.         The execution and performance of this Agreement by the Company have
been duly authorized by all necessary actions, and this Agreement has been duly
executed and delivered by the Company. This Agreement is valid and binding upon
the Company and enforceable in accordance with its terms.

 

4.4.         This Agreement, when executed and delivered by or on behalf of the
Company, will constitute the valid and legally binding obligations of the
Company, legally enforceable against the Company in accordance with their
respective terms.

 

4.5.         The shares issuable upon conversion of the Loan pursuant to Section
3.1 of this Agreement will be duly authorized and upon issuance in accordance
with this Agreement will be validly issued, fully paid, and non-assessable, free
and clear of any liens or encumbrances of any kind.

 

4.6.         Other than as explicitly set forth under this Section 4, the
Company makes no other representations and warranties with respect to any
transaction contemplated herein.

 

5. Representations and Warranties of the Lender

 

5.1.         The Lender is duly organized and validly existing under the laws of
its jurisdiction of incorporation, and has the full power and authority to
consummate the transactions contemplated hereunder.

 

5.2.         The consummation of the transactions contemplated hereunder and the
performance of this Agreement by the Lender do not violate the provisions of its
corporate documents, or any applicable law, and will not result in any breach
of, or constitute a default under, any agreement or instrument to which it is a
party or under which it is bound.

 

5.3.         The execution, delivery and performance of this Agreement by the
Lender have been duly authorized by all necessary actions, and this Agreement
has been duly executed and delivered by the Lender. This Agreement is valid and
binding upon such Lender and enforceable in accordance with its terms.

 



 4 

 

 

5.4.         The Lender understands that the Conversion Shares are “restricted
securities” and have not been registered under the Securities Act of 1933, as
amended (the "Securities Act") or any applicable state securities law and is
acquiring the Securities as principal for its own account and not with a view to
or for distributing or reselling such Conversion Shares or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of such Conversion Shares in violation of
the Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Conversion Shares in violation of the
Securities Act or any applicable state securities law.

 

5.5.         At the time such Lender was offered the Conversion Shares, it was a
“non-US person” as defined in Regulation S ("Regulation S") as promulgated under
the Securities Act.

 

5.6.         Such Lender, either alone or together with its representatives, has
such knowledge, sophistication and experience in business and financial matters
so as to be capable of evaluating the merits and risks of the prospective
investment in the Conversion Shares, and has so evaluated the merits and risks
of such investment. Such Lender is able to bear the economic risk of an
investment in the Conversion Shares and, at the present time, is able to afford
a complete loss of such investment. Such Lender acknowledges that as of the date
hereof, the Company has very limited financial resources, and thus an investment
in the Conversion Shares is subject to significant risk.

 

5.7.         Such Lender acknowledges that it has had the opportunity to review
this Agreement and has been afforded (i) the opportunity to ask such questions
as it has deemed necessary of, and to receive answers from, representatives of
the Company concerning the terms and conditions of the transaction contemplated
hereunder; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.  Such Lender acknowledges
and agrees that neither the Company nor any affiliate of the Company has
provided such Lender with any information or advice with respect to the
Conversion Shares nor is such information or advice necessary or desired. 

 

5.8.         The Lender further makes the representations and warranties to the
Company set forth on Exhibit A pursuant to Regulation S promulgated under the
Securities Act.

 



 5 

 

 

5.9.         Each certificate representing the Conversion Shares shall be
stamped or otherwise imprinted with a legend substantially in the following form
(in addition to any legend required by applicable state securities or “blue sky”
laws):

 

"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES
ACT, AND BASED ON AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE
REASONABLY SATISFACTORY TO THE COMPANY, THAT THE PROVISIONS OF REGULATION S HAVE
BEEN SATISFIED, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR (3) PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH
TRANSFER, FURNISH TO THE COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND
OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER
CONTEMPLATED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. HEDGING
TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT. "

 

6. Default

 

Each of the events or circumstances set out in the following paragraphs under
this Section 6 is an Event of Default (whether or not caused by any reason
outside the control of the Borrower or of any other person):

 

6.1.         Non-Payment. The Company fails to pay on a Repayment Date any
amount due and payable pursuant to this Agreement, unless payment is made as
soon as practicable and in any event within fourteen (14) Business Days of the
applicable due date.

 

6.2.         Invalidity. This Agreement shall cease to be in full force and
effect in any respect or shall not, or shall cease to, constitute the legal,
valid, binding and enforceable obligations of the Company, as applicable, or
might become unlawful or the exercise or enforcement of any rights and remedies
of the Lender under this Agreement becomes subject to material legal
impediments. Any default under this Section 6.2 may be cured within seven (7)
Business Days (without prejudice to any other Event of Default pursuant hereto).

 

6.3.         Insolvency. The Borrower shall become insolvent, however evidenced,
or make an assignment for the benefit of creditors, or file with a court of
competent jurisdiction an application for appointment of a receiver, or similar
official with respect to it or any substantial part of its assets, or there
shall be filed against the Borrower by any third party any such application or
petition, which application or petition is not dismissed or withdrawn within
thirty (30) Business Days from the date of filing thereof.

 



 6 

 

 

6.4.         Merger without assumption. The Borrower consolidates or merges with
or into, or transfers all or substantially all its assets to, or reorganizes,
reincorporates or reconstitutes into or as, another entity and, at the time of
such consolidation, amalgamation, merger, transfer, reorganization,
reincorporation or reconstitution the resulting, surviving or transferee entity
fails to assume all the obligations and undertakings of such party under this
Agreement (including, for the avoidance of doubt, the obligations and
undertakings relating to Repayment Conversion under Section 3.1 above).

 

Upon the occurrence of an Event of Default and at any time, the Lender may, by
written notice to the Borrower, declare that an Event of Default has occurred
and/or that all or part of the outstanding Loan Amount is immediately due and
payable, whereupon it shall become immediately due and payable, together with
all interest accrued thereon and all other amounts payable under this Agreement
(including Interest, fees and Repayment Amount, to the extent applicable). For
avoidance of doubt, nothing in this Section shall operate or be construed so as
to prejudice or derogate from any other rights, remedies and relief available to
the Lender under this Agreement or by law.

 

7. General and Miscellaneous.

 

7.1.         Confidentiality. The terms and conditions of this Agreement shall
be treated by the Parties as confidential information and shall not be disclosed
to any person or entity except as required by applicable law, as the Company may
be required to disclose in its public filings with the Securities and Exchange
Commission, to its auditors and other advisors (subject to confidentiality in
accordance with the principles set out herein), or in connection with any
assignment or transfer permitted hereunder.

 

7.2.         Assignment. Neither Party may assign their rights and/or obligation
hereunder, or any of them, without the prior written approval of the other
Party.

 

7.3.         Successors and Assigns. Without prejudice to the provisions of
Section 7.2 (Assignment), this Agreement shall inure to the benefit of, and be
binding upon, the heirs, executors, administrators, successors and assigns of
the parties hereto.

 

7.4.         Notices. Any notice or other communication required to be given by
one party hereto to another under this Agreement shall be in writing and shall
be deemed to have been served: (i) if personally delivered, when actually
delivered; or (ii) if sent by facsimile or e-mail, the next Business Day after
receipt of confirmation of transmission; or (iii) three (3) Business Days after
being mailed by certified or registered mail, postage prepaid (for the purposes
of proving such service, it being sufficient to prove that such notice was
properly addressed and posted) to the respective addresses of the parties set
out herein:

 

if to the Company:

 

Address: 6 Yehezkel Koifman Street, Tel-Aviv, Israel

Attention: Shimon Citron

Fax: 972-36245378

 



 7 

 

 

if to the Lender:

 

Address: Via della Rocca no.24/bis, 10123 Torino, Italy

Attention: Finandrea S.p.A.

 

or at such other address, fax or email as any party shall have furnished to the
other in writing in accordance with this Section.

 

7.5.         Entire Agreement. This Agreement constitutes the entire agreement
and understanding between the Parties with respect to the subject matter hereof,
and supersedes any and all prior agreements, understandings, promises and
representation, whether written or oral, between the Parties with respect to the
subject matter hereof.

 

7.6.         Costs. Each Party shall bear its own costs incurred in connection
with the execution and consummation of this Agreement and the transaction
contemplated hereunder.

 

7.7          Amendments. This Agreement may not be amended, modified, released,
or discharged in any manner except by an instrument in writing, referring to
this Agreement, and signed by all Parties.

 

7.5          Severability. If, and solely to the extent that, any provision of
this Agreement shall for any reason be held to be excessively broad, the term
shall be construed in a manner to enable it to be enforced to the extent
compatible with applicable law. If, and solely to the extent that, any provision
of this Agreement shall be invalid or unenforceable, or shall render this entire
Agreement to be unenforceable or invalid, such offending provision shall be of
no effect and shall not affect the validity of the remainder of this Agreement;
provided, however, the Parties shall use their respective reasonable efforts to
renegotiate the offending provisions to best accomplish the original intentions
of the Parties.

 

7.6          Choice of Law and Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of Delaware. Each party agrees that
all legal proceedings concerning the interpretations, enforcement and defense of
the transactions contemplated by this Agreement and any other transaction
documents (whether brought against a party hereto or its respective affiliates,
directors, officers, shareholders, employees or agents) shall be commenced
exclusively in the competent courts located in the State of New York, County of
New York. Each party hereby irrevocably submits to the exclusive jurisdiction of
the courts of State of New York, County of New York for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the transaction documents), and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper or is an inconvenient venue for such proceeding.

 

7.7          Waiver. No waiver of any right under this Agreement shall be deemed
effective unless contained in writing and signed by the Party charged with such
waiver, and no waiver of any right shall be deemed to be a waiver of any future
right or any other right arising under this Agreement.

 

7.8          Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

[signature page follows]

 



 8 

 

 

IN WITNESS WHEREOF the parties hereto have signed this Convertible Loan
Agreement as of the date first hereinabove set forth.

 



Borrower:         EZTD, INC.        



By:     Name:     Title:    

 

Lender:         FINANDREA S.P.A        



By:     Name:     Title:    



 

 9 

 

 

EXHIBIT A

 

TO THE
CONVERTIBLE LOAN AGREEMENT

 



 

 

NON U.S. PERSON REPRESENTATIONS

 

The Lender further represents and warrants to the Company as follows:

 

1.At the time of (a) the offer by the Company and (b) the acceptance of the
offer by such person or entity, of the Securities, such person or entity was
outside the United States.

 

2.Such person or entity is acquiring the Securities for such Lender's own
account, for investment and not for distribution or resale to others and is not
purchasing the Securities for the account or benefit of any U.S. person, or with
a view towards distribution to any U.S. person, in violation of the registration
requirements of the Securities Act.

 

3.Such person or entity will make all subsequent offers and sales of the
Securities either (x) outside of the United States in compliance with Regulation
S; (y) pursuant to a registration under the Securities Act; or (z) pursuant to
an available exemption from registration under the Securities Act. Specifically,
such person or entity will not resell the Securities to any U.S. person or
within the United States prior to the expiration of a period commencing on the
Closing and ending on the date that is one year thereafter (the "Distribution
Compliance Period"), except pursuant to registration under the Securities Act or
an exemption from registration under the Securities Act.

 

4.Such person or entity has no present plan or intention to sell the Securities
in the United States or to a U.S. person at any predetermined time, has made no
predetermined arrangements to sell the Securities and is not acting as a
distributor of such Securities.

 

5.Neither such person or entity, its affiliates nor any person acting on behalf
of such person or entity, has entered into, has the intention of entering into,
or will enter into any put option, short position or other similar instrument or
position in the U.S. with respect to the Securities at any time after the
Closing through the Distribution Compliance Period except in compliance with the
Securities Act.

 

6.Such person or entity consents to the placement of a legend on any certificate
or other document evidencing the Securities substantially in the form set forth
in Section 5.9 of this Agreement.

 

7.Such person or entity is not acquiring the Securities in a transaction (or an
element of a series of transactions) that is part of any plan or scheme to evade
the registration provisions of the Securities Act.

 



 10 

 

 

8.Such person or entity has sufficient knowledge and experience in finance,
securities, investments and other business matters to be able to protect such
person’s or entity’s interests in connection with the transactions contemplated
by this Agreement.

 

9.Such person or entity has consulted, to the extent that it has deemed
necessary, with its tax, legal, accounting and financial advisors concerning its
investment in the Securities.

 

10.Such person or entity understands the various risks of an investment in the
Securities and can afford to bear such risks for an indefinite period of time,
including, without limitation, the risk of losing its entire investment in the
Securities.

 

11.Such person or entity has had access to the Company’s publicly filed reports
with the Securities and Exchange Commission and has been furnished during the
course of the transactions contemplated by this Agreement with all other public
information regarding the Company that such person or entity has requested and
all such public information is sufficient for such person or entity to evaluate
the risks of investing in the Securities.

 

12.Such person or entity has been afforded the opportunity to ask questions of
and receive answers concerning the Company and the terms and conditions of the
issuance of the Securities.

 

13.Such person or entity is not relying on any representations and warranties
concerning the Company made by the Company or any officer, employee or agent of
the Company, other than those contained in this Agreement.

 

14.Such person or entity will not sell or otherwise transfer the Securities
unless either (A) the transfer of such securities is registered under the
Securities Act or (B) an exemption from registration of such securities is
available.

 

15.Such person or entity represents that the address furnished on the cover page
to this Agreement is the principal residence if he is an individual or its
principal business address if it is a corporation or other entity.

 

16.Such person or entity understands and acknowledges that the Securities have
not been recommended by any federal or state securities commission or regulatory
authority, that the foregoing authorities have not confirmed the accuracy or
determined the adequacy of any information concerning the Company that has been
supplied to such person or entity and that any representation to the contrary is
a criminal offense.

 

 

11

 

 